Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the composite particulate" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "said inorganic filler" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is dependent on claim 19.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0301707 (Pan). 
With respect to claim 1, Pan teaches a lithium secondary battery comprising a cathode, an anode, and an electrolyte, wherein the anode comprises a thin layer of a high-elasticity polymer having a recoverable tensile strain of no less than 2%, a lithium ion conductivity of no less than 10-6 S/cm (PP 0013).  The high-elasticity polymer may be polyvinyl alcohol chain (PP 0016), a polymer containing hydroxyl groups. 
With respect to claims 2, 3 and 14, the high-elasticity polymer may be mixed with a lithium ion-conducting additive, such as lithium hexafluorophosphate (PP 0095), which is and inorganic filler and flame retardant additive of claim 14.  The ion-conducting additive may be included in an amount of 0.1 to 50% by weight of the high-elasticity polymer (PP 0020).
With respect to claim 5, the anode may be a lithium foil coating deposited on the surface of a current collector (PP 0047).
With respect to claim 6, the anode active material may be a lithium alloy (PP 0058) which is a lithium containing composite. 
With respect to claim 7, the battery comprises an anode current collector, an anode active material layer, the high-elasticity polymer-based protective layer (Fig. 2).
With respect to claim 8, the high-elasticity polymer acts to isolate the electrolyte from the lithium coating while allowing for diffusion of ions (PP 0110).
With respect to claims 9 and 10, the high-elasticity polymer may contain a polymer such as a combination of polyvinyl alcohol chain and pentaerythritol tetraacrylate (a polyacrylic acid) (PP 0080).
With respect to claim 13, the high-elasticity polymer may comprise a cross-linking agent (PP 0088).  The high-elasticity polymer may include poly(methyl methacrylate) (PP 0096), which is the crosslinking agent of the instant claim. 
With respect to claim 14, rubber elastomers may be mixed  with the high-elasticity polymer which may be styrene-butadiene rubbers (PP 0097), which would be a flame retardant additive. 
With respect to claim 15, the elastomer resin may be encapsulated (PP 0099).  Pan fails to teach that the coating layer is breakable when exposed to a temperature higher than a threshold temperature, however a threshold temperature is the temperature at which something starts to break down, and therefore any composition would be breakable when exposed to a temperature higher than a threshold temperature. 

Claim(s) 1, 4, 6, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2019/0386342 (He).
With respect to claims 1 and 7, He teaches a protective layer for use in a secondary rechargeable alkali metal-sulfur battery (PP 0003).  The battery may be a lithium-sulfur battery having a lithium metal anode, a sulfur cathode, and an electrolyte/separator layer.  An anode-protecting layer having a thickness of 1 nm to 100 m comprising an elastomer and conductive polymer fibers may be in physical contact with the anode active material layer [claim 7].  The protective layer has a fully recoverable tensile elastic strain from 2% to 1,000%, and a lithium ion conductivity from 10-8 S/cm to 5x10-2 S/cm (PP 0019).  The elastomer precursor is cured or polymerized (PP 0107), which is crosslinking.
With respect to claims 4 and 6, the anode active material may be a lithium-absorbing compound such as silicon, germanium, tin, lead, antimony, bismuth, zinc, aluminum, nickel, cobalt, titanium, and cadmium (PP 0054), which are materials that do not have lithium.
With respect to claim 16, the electrolyte may be a lithium salt in a non-aqueous solvent in an amount of 0.5 to 3.0 M (PP 0122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0301707 (Pan) as applied to claim 1 above, and further in view of US Patent 6068619 (Hamajima) and US PGPub 2005/0191557 (Cheiky).
Pan teaches the battery as discussed above, but fails to teach the use of a cellulose.  Hamajima teaches that crosslinked cellulose fibers may be used to improve modulus of elasticity  (column 29, lines 53-58). The cellulose may be carboxymethylcellulose (column 18, lines 1-6).  A crosslinking agent may be used to facilitate crosslinking.  The agent may be ethylene glycol diglycidyl ether (column 11, lines 18-31).  Cheiky teaches that the crosslinked cellulose fibers (PP 0008) may be used in a battery separator (PP 0010).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the crosslinked cellulose fibers of Hamajima to improve the elasticity of Pan, as they are useful in batteries as shown in Cheiky. 

Claim(s) 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0386342 (He) as applied to claim 1 above, and further in view of US PGPub 2019/0348682 (He ’82).
He teaches the battery as discussed above, wherein the active material may be selenides of Ti, Mn, Fe, NI, Cd, (PP 0143), but fails to teach the particles in the protecting layer. He ’82 teaches a porous layer between a cathode active material layer and a separator in order to trap selenium ions that are dissolved from the cathode active material (PP 0057).  One of ordinary skill in the art would expect the protecting layer of He to function similarly to the trapping layer of He ’82 in that selenium may be dissolved from the anode active material, and would be dispersed in the protection layer during use of the battery.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0386342 (He) as applied to claim 1 above, and further in view of US PGPub 2019/0372148 (He ’48).
He teaches the battery as discussed above, but fails to teach the inorganic particles of the instant claims.  He ’48 teaches metal sulfide particles in an electrode-protecting layer which are effective in preventing massive internal shorting (PP 0116), wherein a metal sulfide is the solid electrolyte material of the instant claims.  It would have been obvious to one of ordinary skill in the art to use the inorganic particles of He ’48 for the protective layer of He in order to prevent massive internal shorting.  He and He ’48 fail to teach the size of the particles, however the protecting layer has a thickness of 10 nm to 100 m (He ’48 PP 0026), and therefore one or ordinary skill in the art would expect the particles to have a particle diameter smaller than the layer thickness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724